              Case 1:19-mj-01007-JFK Document 6 Filed 11/26/19 Page 1 of 2
                                                                                  //g~~~/O
                                                           Lr., ;T




                                         United States District Court
                                         NORTHERN DISTRICT OF GEORGIA


   UNITED STATES OF AMERICA                                                  WARRANT FOR ARREST
   V.                                                                        AGENT TO ARREST

   XIAOJIANG LI                                                              Case Number: 1:19-MJ-1007




TO:       The United States Marshal
          and any Authorized United States Officer


YOU ARE HEREBY COMMANDED to arrest XIAOJIANG LI

and bring him or her forthwith to the nearest magistrate judge to answer a COMPLAINT charging him
or her with: theft concerning programs receiving Federal funds


in violation of Title 18, United States Code, Section 666(a)(1)(A).


 JANET F. KING                                                       United States Magistrate Judge
 Name of Issuing Officer                                             Title of Issuing Officer



                                                                     November 21, 2019
                                                                     Atlanta, Georgia
 Signature of Issuing Officer                           ~~duon



Bail Fixed at $
                                                                           Name of Judidai~



                                                     RETURN

This warrant was received and executed with the arrest of the above-named defendant at:



Date Received:          1(                                       A.’d~iand L. I
                                                                           Name
                                                                                                    p
                                                                                       Title of Ar~sting      er
                                                                                                                          54
DateofArrest:           1~,)   ~

              FILED IN CL~RK’s OFFICE                                      Signature of Arresting Officer   C4.a.... c€   L-~ dr
                  U.S.D.C. Atlanta  -
                                                                                                                   5Ou9,i~
                         NOV 26 2019
                   JA          N HATTEN, Clerk
             By:                      Deputy Clerk
4047303599               Case
                      USMS          1:19-mj-01007-JFK Document
                                                        USMS   6 Filed 11/26/19
                                                                           07:42:29 Page
                                                                                    am.  211—22—2019
                                                                                            of 2                                        1/2




                                                                                                 //0~~6/O
                                                 j4r~j   ci.l~:n   c~;:    WIiZ.LT.2AflkI


                                                  United States District Court
                                                   NORThERN DISTRICT OF GEORGIA

                UNITED STATES OF AMERICA                                                    WARRANT FOR ARREST
                ‘V.                                                                         AGENT TO ARREST

                XIAOJIANG LI                                                                Case Number: I :19-MJ-1007




             TO:       The United States Marshal
                       and any Authorized United States Officer


             YOU ARE HEREBY COMMANDED to arrest XIAOJIANG LI

             and bring him or her forthwith to the nearest magistrate judge to answer a COMPLAINT charging him
             or her with: theft concerning programs receiving Federal funds


             in violation of Title 18, United States Code, Section 666(a)(1)(A).


              JANET F. KING                                                           United States Magistrate Judge
              Name of Issuing Officer                                                 Title of Issuing Officer


                                                                                      November21, 2O~I9
                                                                                      Atlanta, Georgia
              Signature of Issuing Officer                                            Date and


             Bail Fixed at   $________




                                                                          RETURN

             This warrant was received and executed with the arrest of the above-named defendant at:



             Date Received:.        iIf?~    I                                        j4ngre~~       LI.~             FS~C;~..IIA~1Yc
                                                                                            N   eandTiUeofArresth~gOfficer

             Date of Arrest:_        11/22/ ~1
